

June 18, 2010


 THE SELLING SHAREHOLDERS NAMED IN SCHEDULE I


NANDHA ENERGY LIMITED


CLENERGEN INDIA PRIVATE LIMITED
 

--------------------------------------------------------------------------------

 
AGREEMENT TO SELL AND PURCHASE SHARES
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


1.
DEFINITIONS AND INTERPRETATION
2
2.
SALE AND PURCHASE
4
3.
CLOSING
4
4.
CONDITIONS PRECEDENT
5
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS
6
6.
TERMINATION
11
7.
INDEMNIFICATION
12
8.
GOVERNING LAW, DISPUTE RESOLUTION AND JURISDICTION
12
9.
SEVERABILITY OF PROVISIONS
13
10.
BINDING EFFECT AND INVALIDITY
13
11.
NOTICES
13
12.
COSTS
14
13.
NO PARTNERSHIP OR AGENCY
14
14.
NO RELIANCE
14
15.
ASSIGNMENT
14
16.
WAIVER OF RIGHTS
14
17.
AMENDMENTS
14
18.
COUNTERPARTS
14
19.
EXCLUSIVITY
14
20.
SURVIVAL
15
21.
FURTHER ASSURANCE
15
     
SCHEDULE I
18
SCHEDULE II
19



 

--------------------------------------------------------------------------------

 
 
AGREEMENT TO SELL AND PURCHASE SHARES
 
This Agreement to Sell and Purchase Shares (the “Agreement”) is made on this 18
day of June 2010:
 
BY AND AMONG:
 
(i)
The Persons named in Schedule I hereto, each an Indian citizen and a person
resident in India (the “Sellers”);

 
(ii)
Clenergen India Private Limited, a company incorporated under the laws of India
with its registered office at “Heavitree” A1, 3rd Floor, Old No. 23, New No.47,
Spurtank Road, Chetpet, Chennai 600 031, Tamil Nadu, India (the “Purchaser”);
and

 
(iii)
Nandha Energy Limited, a company incorporated under the laws of India with its
registered office at 158, Anna Salai, Rayala Towers, 2nd Floor, Chennai 600 002,
Tamil Nadu, India (the “Company”).

 
WHEREAS:
 
(A)
The Sellers own the entire issued share capital of the Company, which consists
of 50,078 Equity Shares.

 
(B)
The Company is engaged in the business of operating an 18 MW power plant located
at Palayaseevaram, Kanchipuram District (collectively, the “Business”).  The
Company had purchased the Business, along with all rights, properties, assets
and materials related to the Business, from Mohan Breweries Limited (“Mohan
Breweries”) through a slump sale agreement dated May 24, 2010 (the “Slump Sale
Agreement”).

 
(C)
The Sellers proposes to sell to the Purchaser their entire shareholding in the
Company aggregating 50,708 Equity Shares as set out in Schedule II hereto
(together, the “Sale Shares”) and the Purchaser proposes to purchase from the
Sellers, the Sale Shares for a total purchase consideration equal to Rs.600,000
(“Purchase Price”) on the terms and conditions contained herein.

 
(D)
The Company has availed of a term loan aggregating Rs.650 million from IDBI Bank
Limited, with its branch at Annasalai, Saidapet, Chennai 600 015 (“IDBI Bank”,
and such loan agreement, the “IDBI Loan”).  The Sellers have given certain
personal guarantees in respect of the IDBI Loan, and the Parties intend that
these guarantees shall remain in full force until the grant of new guarantees
from the Purchaser or its affiliates is approved by IDBI Bank.  However, the new
management is free to substitute the IDBI Loan with any other borrowing,
including any bank borrowing, as may be thought and deemed fit by them.

 
(E)
This Agreement sets out the terms and conditions of sale and relationship
between the parties hereto and their rights and obligations in relation to the
purchase of the Sale Shares by the Purchaser.

 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED
HEREIN THE PARTIES AGREE AS FOLLOWS:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
In this Agreement, the following words and expressions shall, unless the context
requires otherwise, have the following meanings ascribed to them:

 
“Affiliate” means, in relation to any person, any other person which directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
person and, with respect to individuals, includes their relatives;
 
“Business Day” means a day, other than Saturdays and Sundays, on which banks are
generally open for business in Chennai, India;
 
“Control” means (including, with its correlative meanings “Controlled by” and
“under common Control with”), with respect to any person, the possession,
directly or indirectly, of power to direct or cause the direction of management
and policies (whether through ownership of voting or other securities or
partnership or other ownership interests, by contract or otherwise) of a person,
or the power to elect or appoint a majority of the directors, managers, partners
or other individuals exercising similar authority with respect to such person;
 
“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien (statutory or other), trust, hypothecation, assignment, security interest
or other encumbrances of any kind securing or conferring any priority of payment
in respect of any obligation of any person and includes without limitation any
right granted by a transaction which, in legal terms, is not the granting of
security but which has an economic or financial effect similar to the granting
of security in each case under any applicable Law;
 
“Equity Shares” mean the equity shares issued by the Company with a par value of
Rupees 10 each or any other issued share capital of the Company that is
reclassified, reorganised, reconstituted or converted into Equity Shares;
 
“Governmental Authority” means: (a) any national, state, city, municipal, or
local government, governmental authority or political subdivision thereof; (b)
any agency, commission or instrumentality of any of the authorities referred to
in (a) above; (c) any non-governmental regulatory or administrative authority,
body or other organisation, to the extent that the rules, regulations,
standards, requirements, procedures or orders of such authority, body or other
organisation have the force of applicable Law; (d) any competent court or
tribunal; or (e) any department, subdivision or local branch of the persons
referred to in (a) through (d);
 
“Law” or “Laws” means any law, rule, regulation, guideline, policy, press note,
directive, order or other pronouncement having the effect of law of any
Governmental Authority, securities exchange or other self-regulating body, as
currently interpreted and administered, any common or customary law,
constitution, code, ordinance, statue or other legislative measure and any
regulation, rule, treaty, order, decree or judgment;
 
“Losses” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, dues, penalties, fines, costs, amounts
paid in settlement, liabilities, obligations, Taxes, losses, damages,
deficiencies, costs of investigation, court costs, and other expenses (including
interest, penalties and reasonable attorneys’ fees and expenses, whether in
connection with third party claims or claims among the parties related to the
enforcement of the provisions of this Agreement);

 
2

--------------------------------------------------------------------------------

 

“Parties” mean the Purchaser and the Sellers;
 
“Sellers” means the persons named in Schedule I hereto; and
 
“Taxes” means all forms of tax, royalty, duty, rate, levy, cess or other similar
imposition whenever and by whatever authority in any country imposed, including
income tax, corporation tax, advance corporation tax, capital gains tax, capital
transfer tax, inheritance tax, development tax, value added tax, customs duties,
excise duties, service tax, stamp duty, stamp duty reserve tax, capital duty,
national insurance and social security or other similar contributions, and any
interest, penalty or fine in connection with any such taxation.
 
1.2
Except where the context requires otherwise, this Agreement will be interpreted
as follows:

 
 
(a)
headings are for convenience only and shall not affect the construction or
interpretation of any provision of this Agreement;

 
 
(b)
where a word or phrase is defined, other parts of speech and grammatical forms
and the cognate variations of that word or phrase shall have corresponding
meanings;

 
 
(c)
words importing the singular shall include plural and vice versa;

 
 
(d)
reference to Recitals, Clauses, Schedules and Annexures are to recitals,
clauses, schedules and annexures of this Agreement;

 
 
(e)
all words (whether gender-specific or gender neutral) shall be deemed to include
each of the masculine, feminine and neuter genders;

 
 
(f)
the expressions “hereof”, “herein” and similar expressions shall be construed as
references to this Agreement as a whole and not limited to the particular Clause
or provision in which the relevant expression appears;

 
 
(g)
the ejusdem generis (of the same kind) rule will not apply to the interpretation
of this Agreement.  Accordingly, “include” and “including” will be read without
limitation;

 
 
(h)
any reference to a “person” includes any individual, firm, corporation,
partnership, company, trust, association, joint venture, government (or agency
or political subdivision thereof) or other entity of any kind, whether or not
having separate legal personality.  A reference to any person in this Agreement
shall, where the context permits, include such person's executors,
administrators, heirs, legal representatives and permitted successors and
assigns;

 
 
(i)
a reference to any document (including this Agreement) is to that document as
amended, consolidated, supplemented, novated or replaced from time to time;

 
 
(j)
a reference to a statute or statutory provision includes, to the extent
applicable at any relevant time:

 
 
(i)
that statute or statutory provision as from time to time consolidated, modified,
re-enacted or replaced by any other statute or statutory provision; and

 
 
(ii)
any subordinate legislation or regulation made under the relevant statute or
statutory provision;

 

 
3

--------------------------------------------------------------------------------

 

 
(k)
references to writing include any mode of reproducing words in a legible and
non-transitory form; and

 
 
(l)
references to “Rupees” and “Rs.” are references to the lawful currency of India.

 
2.
SALE AND PURCHASE

 
2.1
Subject to the terms and conditions contained herein, the Purchaser hereby
undertakes to purchase the Sale Shares from the Sellers, and the Sellers hereby
jointly and severally undertake to sell to the Purchaser the Sale Shares free
and clear from all Encumbrances on the Closing Date for a consideration equal to
the Purchase Price, which shall result in the Purchaser acquiring the entire
issued share capital of the Company.

 
2.2
Stamp duty, if any, directly relating to the purchase of the Sale Shares shall
be payable by the Purchaser. The Sellers shall be responsible for payment of any
capital gains tax and/or income tax arising from the sale of the Sale Shares.

 
3.
CLOSING

 
Closing date is hereby clearly agreed as the date on which sanction/approval
from IDBI bank is received by the buyer on substitution of personal guarantees
already executed by the promoters of the company and release of pledge of shares
of MBDL offered by the promoters as collateral or sanction from any other bank
for foreclosure of the entire loan from IBDI bank.
 
3.1
On the first Business Day following the day on which the conditions precedent
set forth in Clause 4 below are fulfilled to the satisfaction of the Purchaser
or waived by the Purchaser (the “Closing Date”):

 
(i)
The Purchaser shall deliver demand drafts drawn in favour of the respective
Sellers for the amounts set out against the name of such Seller in Schedule II
(the “Demand Drafts”) to the respective Sellers in whose name such Demand Draft
has been drawn.

 
(ii)
Each Seller shall deliver the physical share certificates representing all Sale
Shares, being not less than such number of Sale Shares as are listed against its
name in Schedule II, and duly executed and stamped share transfer forms for
these share certificates representing all such Sale Shares, to the Company
Secretary of the Company.

 
(iii)
Immediately upon receiving the physical share certificates representing all Sale
Shares and duly executed and stamped share transfer forms in accordance with
Clause 3.1(ii), the Company shall convene a meeting of its board of directors
and shall: (i) register the Sale Shares in the name of the Purchaser in the
Company’s register of members, and the Purchaser, the Company and the Sellers
shall make all such filings with Governmental Authorities that may be required
under applicable Law in connection with the purchase of the Sale Shares by the
Purchaser pursuant to this Agreement, and (ii) approve the appointment of the
Purchaser’s nominees to the board of directors of the Company.

 
(vi)
Immediately following the appointment of the Purchaser’s nominees to the board
of directors of the Company in accordance with Clause 3.1 (iii), the Sellers
shall procure that their nominees on the board of directors of the Company
resign with effect from the end of the board meeting referred to in Clause 3.1
(iii).

 
 
4

--------------------------------------------------------------------------------

 

4.    CONDITIONS PRECEDENT
 
4.1
The obligation of the Purchaser to purchase the Sale Shares under this Agreement
shall be subject to the satisfaction of the following conditions, at or before
the Closing Date:

 
 
(i)
Regulatory Approvals.  Receipt of all regulatory approvals of Governmental
Authorities that are required to be obtained by a Party in connection with the
transactions contemplated hereunder in form and substance satisfactory to the
Purchaser.

 
 
(ii)
Consents.  The Purchaser shall have received written consents from all third
parties, including IDBI Bank Limited in respect of the IDBI Loan, to such extent
as may be required by any “change in control” or similar assignment provisions
of any contract or agreement with the Company or any permit which the Purchaser
considers to be necessary or desirable, to enable the Sellers to sell the Sale
Shares.

 
 
(iii)
Corporate Approvals. The board of directors of the Purchaser and/or the board of
directors of the holding company of the Purchaser shall have authorised this
Agreement and the transactions contemplated therein.

 
 
(iv)
Due Diligence. The Purchaser shall have completed a commercial, financial and
legal due diligence of the Company to its satisfaction.

 
 
(v)
Sellers’ Guarantees.  The guarantees given by the Sellers in respect of the IDBI
Loan shall be valid and be in full force and effect, and shall not have been
withdrawn up to and including the Closing Date.

 
 
(vi)
Financial Statements.  The Company shall have provided, and the Sellers shall
have procured the Company to provide, to the Purchaser: (a) the audited
financial statements of the Company on a standalone basis for the previous two
(2) financial years of the Company (collectively, the “Audited Financial
Statements”) if such Audited Financial Statements are required by any Law of the
Securities and Exchange Commission that are applicable to the Purchaser and/or
Affiliates, and (b) the unaudited financial statements of the Company from the
date of the last audited financial statements of the Company until the Closing
Date (the “Unaudited Financial Statements”, and, together with the Audited
Financial Statements, the “Financial Statements”).

 
 
(vii)
Representations and Warranties.  Each of the representation and warranties set
out in Clauses 5.1 and 5.2 shall be true and correct in all respects as on and
immediately prior to the Closing Date (other than such representations and
warranties that specifically relate to an earlier date, which shall only be made
with respect to such date).

 
 
(viii)
Letter from Mohan Breweries:  The Sellers shall have delivered to the Purchaser
a duly executed letter from Mohan Breweries, in form and substance satisfactory
to the Purchaser, undertaking that Mohan Breweries had  good and valid title to
its assets and properties that were transferred to the Company pursuant to the
Slump Sale Agreement, and that such assets and properties were duly and validly
transferred to the Company pursuant to the Slump Sale Agreement.

 
4.2
The Purchaser and the Sellers shall co-operate fully in all actions necessary to
procure the satisfaction of the aforesaid conditions precedent, including, but
not limited to, the provision by all Parties of all information reasonably
necessary to make any applications for consent, notification or filing or as
requested by any relevant Governmental Authority, keeping all Parties informed
of the progress of any notification or filing and providing such assistance as
may reasonably be required.

 
 
5

--------------------------------------------------------------------------------

 

5.     REPRESENTATIONS, WARRANTIES AND COVENANTS
 
5.1
Representations and Warranties of the Sellers



 
Each Seller, jointly and severally, makes the representations and warranties set
forth below to the Purchaser as of the date hereof and the Closing Date, and
acknowledges that the Purchaser is entering into this Agreement in reliance upon
such representations, warranties and covenants:



 
(a)
Such Seller has the necessary power, capacity and authority to enter into and
perform this Agreement and this Agreement constitutes valid and legally binding
and enforceable obligations of such Seller;



 
(b)
Such Seller holds and has good and valid title to the Sale Shares to be
purchased by the Purchaser from such Seller under this Agreement and the share
certificates (if any) representing such Shares, and has full power and right to
sell and transfer full legal title and beneficial ownership free and clear of
all Encumbrances to and in the Sale Shares on the terms of this
Agreement.  Except for the Sale Shares, such Seller neither owns nor is entitled
to receive or own (beneficially or on record) any other securities of the
Company and has not entered into any agreement with any person to acquire, or
that gives the Seller the option to acquire, any Equity Shares or other
securities of the Company;



 
(c)
Upon delivery of share certificates and executed share transfer deeds
representing all the Sale Shares to be sold by such Seller, good and valid title
to such Sale Shares will pass to the Purchaser, free and clear of any
Encumbrances, and such Sale Shares are not subject to any voting trust agreement
or other contract relating to the ownership, voting, dividend rights or
disposition of such Sale Shares;



 
(d)
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (alone or in combination with any other event)
and compliance by such Seller with the provisions of this Agreement do not and
will not, on the date hereof or the Closing Date, conflict with, or result in
any violation or breach of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation or to a loss of a benefit under,
or result in the creation of any Encumbrance in or upon any of the properties or
assets of such Seller under, or give rise to any increased, additional,
accelerated or guaranteed rights or entitlements under, any provision of any
contract to which such Seller is a party or any of its properties or assets is
subject;



 
(e)
No consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority is required by or with respect to such
Seller in connection with the execution and delivery of this Agreement or the
consummation by such Seller of the transactions contemplated hereby (alone or in
combination with any other event); and



 
(f)
No distress, execution or other process has been levied on any of the assets of
any Seller and each Seller is not insolvent or bankrupt or unable to pay his or
her debts as they fall due.


 
6

--------------------------------------------------------------------------------

 

5.2
Representations and Warranties in respect of the Company



 
Each Seller, jointly and severally, makes the representations and warranties set
forth below to the Purchaser as of the date hereof and as of the Closing Date,
and acknowledges that the Purchaser is entering into this Agreement in reliance
upon such representations, warranties and covenants:



 
(a)
Capitalization:
     

 
(i)
The authorized share capital of the Company is Rs.600,000 divided into 60,000
equity shares of Re. 10 each.  The issued, subscribed and fully paid-up share
capital of the Company as of the date hereof is 50,708 Equity Shares.
     

 
(ii)
Except for the 50,708 Equity Shares that are issued and outstanding, no shares
of any class, options, rights, warrants, contracts, calls, puts, rights to
subscribe, conversion rights or any other securities convertible into equity
securities of the Company are issued, subject to issue or outstanding.  No
options, warrants, pre-emptive rights or other rights to purchase Equity Shares
or other securities of the Company and no securities or obligations convertible
into or exchangeable for Equity Shares or other securities of the Company have
been authorised or agreed or are outstanding.
     

 
(iii)
There are no contracts or commitments to which the Company or any of the Sellers
is a party or by which the Company or any of the Sellers is bound relating to
the voting, issuance, sale, repurchase, redemption, transfer or acquisition of
any shares or rights/options of the Company.
     

 
(iv)
The Sale Shares are duly authorized, validly issued and fully paid-up and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, pre-emptive right, subscription right, right of repurchase or
risk of forfeiture in favour of the Company or any similar right under any
provision of applicable law, the Memorandum of Association and the Articles of
Association of the Company or any contract to which the Company is a party or
otherwise bound.
     

 
(b)
Organization and Power and Authority of the Company and No Conflict:
     

 
(i)
The Company has been duly incorporated and validly exists under applicable Law
and has all requisite corporate power and possesses all governmental licences,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets, including the Sale Shares, and to
conduct the Business as presently conducted.
     

 
(ii)
The Company has full power and authority to execute this Agreement and to
consummate the transactions contemplated hereby and thereby.
     

 
(iii)
The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby and compliance by the
Company with the terms hereof will not conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or
otherwise cause any impairment or revocation of, or give rise to a right of
pre-emption, termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Encumbrance upon any of the properties or assets of the Company under (i)
any provision of the Memorandum of Association and Articles of Association of
the Company, (ii) any contract to which the Company is a party or by which any
of their respective properties or assets is bound, including the terms of any
loan documents entered into by the Company, or (iii) any order or Law applicable
to the Company or its properties or assets; or (iv) any permit or other similar
authorization held by the Company.


 
7

--------------------------------------------------------------------------------

 

 
(c)
Compliance with Laws:
     

 
(i)
The Company and its properties, assets and operations and the Business are and
have been compliant with all applicable Laws and there is no breach or violation
by the Company of any Laws.
     

 
(ii)
The Company has duly and in a timely manner obtained and has complied with all
approvals and permits necessary for it to own, lease or operate its properties
and assets and for the Business to be conducted in the manner and in the places
as currently conducted, and there has occurred no violation of, or default (with
or without notice or lapse of time, or both) under, any such approvals or
permit.  All such permits and approvals are in full force and effect.
     

 
(iii)
The Company is in compliance with all applicable labour, health and safety Laws
and regulations regarding employment and employment practices, terms and
conditions of employment, wages and hours, and no employment-related complaint
or grievance exists.
     

 
(d)
Financial Statements:
     

 
(i)
The Financial Statements prepared and delivered by the Company in accordance
with Clause 4.1(vi) above: (i) were derived from and have been prepared in
accordance with the underlying books and records of the Company, (ii) have been
prepared in accordance with Indian GAAP consistently applied, throughout the
periods covered thereby, and (iii) are accurate and complete in all respects and
fairly and accurately present the assets, liabilities (including all reserves)
and financial position of the Company as of the dates thereof and the results of
operations, shareholders’ funds and changes in cash flows of the Company for the
periods then ended.
     

 
(ii)
The Company does not have any material liabilities, commitments or obligations
of any nature (whether known, unknown, absolute, accrued, contingent, unasserted
or otherwise, whether due or to become due and whether or not required to be
reflected on a balance sheet in accordance with Indian GAAP) that are not
reflected on the most recent balance sheet included in the Financial Statements
(or disclosed in the notes thereto).
     

 
(iii)
The books of account and records of the Company are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with Indian GAAP and fairly and accurately
reflect all of the assets and liabilities of the Company and all contracts and
transactions to which the Company is or was a party or by which the Company or
any of its business or assets is or was affected.  The minute books of the
Company, correct and complete copies of which have been made available to the
Purchaser, correctly reflect all resolutions adopted and all other material
actions taken at all meetings or through consents of the board of directors of
the Company and the Company’s shareholders, if any.


 
8

--------------------------------------------------------------------------------

 

 
(e)
Legal Proceedings:
     

 
(i)
Except otherwise disclosed by the Company or the Seller there is no action,
suit, enforcement action or arbitration by or before any court, tribunal,
Governmental Authority or any other instrumentality or agency, pending or for
which process has been served, initiated by any person, or threatened against,
or affecting the Company or any of its properties or rights or any claim with
respect to which any Seller or the Company has been contacted in writing by
counsel for the plaintiff or claimant.  There are no unfulfilled or unsatisfied
judgments against the Company.
     

 
(f)
Financial Obligations and No Insolvency:
     

 
(i)
Except for the IDBI Loan, there are no debts owing by or to the Company other
than debts that have arisen in the ordinary course of business.  The Company is
not in default under any instrument constituting any debts or under any
guarantee of any debts and there is no lawful reason why any such debts or
guarantee should be called or the liabilities thereunder accelerated before
their due date (if any) or any loan or other financial facilities terminated.
     

 
(ii)
In relation to the IDBI Loan, until IDBI Bank Limited approves the transfer of
the Sale Shares to the Purchaser, it is understood that the Sellers have not
withdrawn the guarantees given by such Sellers in respect of the IDBI Loan, and
such guarantees are valid and in full force and effect until the letter of
permission from IDBI Bank Limited in relation to the transfer of the Sale Shares
to the Purchaser is received by the Purchaser.  The Company is free to avail a
term loan from any other bank in substitution of the IDBI Loan for any reason as
may be thought and deemed fit by them.
     

 
(iii)
The Company has not improperly stopped payment, and is not insolvent or deemed
unable to pay its debts.  No order has been made, petition presented or meeting
convened for the purpose of considering a resolution for the winding up
(liquidation) of the Company or, to the best knowledge of such Seller, the
bankruptcy of a Seller, or for the appointment of any provisional liquidator or
liquidation commission in respect of the Company.  No insolvency (bankruptcy)
procedures have been initiated with respect to the Company (including the
appointment of an arbitration manager (provisional manager, administrative
manager, external manager or receiver) in respect of the whole or any part of
any of their property or assets).  Neither the Company nor such Sellers have
received any notice with respect to the initiation of such procedures and, to
the best knowledge of such Seller, there are not any circumstances likely to
lead to the same.
     

 
(g)
Property and Employees:
     

 
(i)
The real properties leased, used or occupied by the Company (the “Properties”)
that were transferred to it by Mohan Breweries in pursuance of the Slump Sale
Agreement comprise all the real property leased, used or occupied by the
Company, and each lease of each Property has, when required to be so, been
validly registered with the applicable Governmental Authority.  The Company
holds valid title to all the Properties (other than leased Properties), such
title has been validly registered with the applicable Governmental Authority
(where required) and such title has not been challenged by any Person.  The
Company is the legal and beneficial owner of the Properties (other than leased
Properties) free from all Encumbrances.  To the best knowledge of such Seller,
there are no outstanding disputes, notices of complaint, restriction of rights,
permits or contracts that affect or are reasonably expected to affect the use of
any of the Properties for the purpose for which they are now used.  To the best
knowledge of such Seller, no material structural or other defects have appeared
in respect of or affecting the buildings and structures on or comprising any of
the Properties or any parts thereof (or the utilities serving them) and all such
buildings and structures (and the utilities serving them) are in good and
substantial repair and condition, except for reasonable wear and tear in the
ordinary course of business.


 
9

--------------------------------------------------------------------------------

 

 
(ii)
Prior to the Slump Sale Agreement, Mohan Breweries held good and marketable
title to, and legal and beneficial ownership of, all the Properties and such
title was duly transferred to the Company pursuant to the Slump Sale Agreement.

     
 
(iii)
All intellectual property owned by the Company and all intellectual property
relating to, used in or held for use by the Company in connection with the
operation of the Business (the “Company Intellectual Property”) is: (i) owned by
the Company and is valid and subsisting, and free and clear of all Encumbrances,
or (ii) licensed by the Company from a person pursuant to a valid and
enforceable written license.  The Company Intellectual Property, including any
assignments from Mohan Breweries with respect to the Company Intellectual
Property, has not lapsed under applicable Law.
     

 
(iv)
The Company Intellectual Property and the products sold or services provided by
the Company do not violate, misappropriate, misuse or infringe, and the Company
has not received notice that any of the Company Intellectual Property violates,
misappropriates, misuses or infringes, any intellectual property rights of any
third party.  There is no litigation, opposition, cancellation, proceeding,
objection or claim pending or, to the best knowledge of such Seller, threatened
concerning the ownership, validity, registrability, enforceability,
infringement, misappropriation, violation or use of, or licensed right to use,
any Company Intellectual Property, to the best knowledge of such Seller, no
valid basis for any such litigation, opposition, cancellation, proceeding,
objection or claim exists.  No Company Intellectual Property owned by the
Company is subject to any outstanding claim, dispute, action, suit, appeal,
order, proceeding or stipulation restricting in any manner the use thereof by
the Company.
     

 
(v)
The Company and the Sellers have delivered to the Purchaser a complete list of
(i) all employees of the Company, together with a description of their
respective job titles and responsibilities, date of employment and annual
compensation (including salaries, bonuses, consulting fees, stock options, if
any, and other incentive or deferred compensation), and (ii) all employee
benefit plans and employment contracts.  The Company has fully complied with the
terms and conditions of the employment contracts listed in such list, and has
discharged all of its obligations there under, including payment of salaries, on
a timely basis.
     

 
(h)
Clients and Suppliers:
     

 
(i)
No client of the Company has cancelled, terminated or materially and adversely
modified or, to the best knowledge of such Seller, threatened to cancel,
terminate or materially and adversely modify, its relationship with the Business
and the relationship with each such client has not changed in any materially
adverse respect.  The Company has not received any written or oral complaint
from a client of the Company concerning its services, other than complaints in
the ordinary course of business which have been addressed in a manner
satisfactory to the client.


 
10

--------------------------------------------------------------------------------

 

 
(ii)
None of the suppliers of the Company has cancelled, terminated or materially and
adversely modified or, to the best knowledge of such Seller, threatened to
cancel, terminate or materially and adversely modify, its relationship with the
Business and the relationship with each such supplier has not changed in any
adverse respect.
     

 
(iii)
The Company has sufficient stock-in-trade to provide the goods and services to
its clients on an on-going basis, and no shortfall in such stock-in-trade or
disruptions in the supply of such stock-in-trade have been experienced by the
Company or are expected.  In the event of any such shortfall or disruption in
the supply of stock-in-trade, the Sellers shall procure adequate stock-in-trade
for the Company to continue its operations in the normal course.
     

 
(i)
Insurance:
     

 
(i)
The Company maintains such policies of insurance, issued by responsible
insurers, as are appropriate to its operations and the Company assets, in such
amounts and against such risks as are customarily carried and insured against by
owners of comparable businesses, properties and assets.  All such policies are
in full force and effect and the Company is not in default, as to the payment of
premium or otherwise, under the terms of any such policy.  The nature, scope and
amounts of the insurance coverage provided by such policies are sufficient to
adequately insure the Company’s Business, the Company’s assets and the Company’s
operations, key employees, services and potential liabilities, and such
insurance coverage is at least as comprehensive as the insurance coverage
customarily maintained by comparable entities.
     

 
(k)
Name of the company to be changed and the title Nanda Energy Limited has to be
made available to the Seller and the purchaser not to represent that the company
is a group company of MBDL or anyway linked to any seller.



5.3
Representations and Warranties of the Purchaser



The Purchaser hereby represents, warrants and covenants to the Sellers that the
following statements are true, accurate and complete as of the date hereof and
the Closing Date, and acknowledges that the Sellers are entering into this
Agreement in reliance upon such representations, warranties and covenants:


 
(a)
The Purchaser has the necessary power, capacity and authority to enter into and
perform this Agreement and this Agreement constitutes valid and legally binding
and enforceable obligations of the Purchaser; and



 
(b)
No consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority is required by or with respect to the
Purchaser in connection with the execution and delivery of this Agreement or the
consummation by the Purchaser of the transactions contemplated hereby (alone or
in combination with any other event).

 
6.   TERMINATION
 
6.1
The Purchaser and the Sellers may terminate this Agreement at any time prior to
the Closing Date if they mutually agree to do so in writing.

 
 
11

--------------------------------------------------------------------------------

 

6.2
The Purchaser may, by a written notice to the Sellers, terminate this Agreement
forthwith if:

 
 
(i)
Any event occurs which constitutes a breach of any of the representations and
warranties set out in Clauses 5.1 and 5.2;

 
 
(ii)
There is any breach or non-fulfilment by any of the Sellers of their respective
obligations under this Agreement.

 
6.3
This agreement will automatically get terminated if the Purchaser fails to
receive the sanction from IDBI bank or some other bank as mentioned in clause
3.1.

 
7.    INDEMNIFICATION
 
7.1
Without prejudice to any other right or remedy which may be available to the
Purchaser, each Seller, jointly and severally, covenants with the Purchaser to
indemnify, defend, save and hold harmless the Purchaser and each of its
Affiliates and each of their respective officers, directors, employees, agents
and representatives (the “Purchaser Indemnified Parties”) from and against, and
pay to the Purchaser Indemnified Parties from time to time on demand such
amounts as are equal to the amount of, all Losses in each case, directly or
indirectly suffered or incurred in connection with or in relation to (a) any
matter or matters giving rise to any claim for breach or non-observance by such
Seller of the representations and warranties given by such Seller in Clauses 5.1
and 5.2 hereto or any other provision of this Agreement, and (b) any liability
of the Company for any Tax determined with reference to any period ending on or
prior to the Closing Date.

 
7.2
The right to indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, obligations and agreements contained in
this Agreement shall not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the Closing Date, with respect to the accuracy or
inaccuracy of or compliance or non-compliance with, any such representation,
warranty, covenant, obligation or agreement.

 
7.3
The foregoing indemnification provisions set forth in this Clause 7 are in
addition to, and not in derogation of, any statutory, equitable or common law
remedy that may be available to the Purchaser.

 
8.    GOVERNING LAW, DISPUTE RESOLUTION AND JURISDICTION
 
8.1
This Agreement shall be governed by, and construed in accordance with, the laws
of India, without regard to the principles of conflicts to law of any other
jurisdiction, and subject to this Clause 8, the courts of Chennai shall have
jurisdiction.

 
8.2
In the event a dispute arises out of or in relation to or in connection with the
interpretation or implementation of this Agreement, the Parties (the “Disputing
Parties”) shall attempt in the first instance to resolve such dispute through
amicable consultations between the Disputing Parties.  If the dispute is not
resolved through such consultations within seven Business Days (or such longer
period as the Disputing Parties may agree to in writing) then either of the
Disputing Parties may, by notice in writing to each other, refer the dispute to
binding arbitration in accordance with the Rules of Arbitration of the Indian
Council of Arbitration to be conducted in accordance with the fast track
arbitration procedures as set forth in such rules.

   
8.3
The arbitration shall be conducted as follows:

 
 
(a)
all claims, disputes and differences between the Parties arising out of or in
connection with this Agreement shall be referred to or submitted for arbitration
in Chennai;

 
 
12

--------------------------------------------------------------------------------

 

 
(b)
the arbitration shall be conducted in English by a sole arbitrator to be
appointed by the Registrar of the Indian Council of Arbitration and the
arbitrator so appointed shall have relevant expertise in the area of commercial
and corporate laws;

 
 
(c)
the arbitrator shall have the power to award interest on any sums awarded;

 
 
(d)
notwithstanding the power of the arbitrator to grant interim relief, the
Disputing Parties shall have the power to seek appropriate interim relief from
the courts of Chennai;

 
 
(e)
the arbitration award shall be final and binding on the Disputing Parties and
the Disputing Parties agree to be bound thereby and to act accordingly;

 
 
(f)
the arbitrator may award to a Disputing Party that substantially prevails on the
merits, its costs and expenses (including fees of its counsel);

 
 
(g)
without prejudice to and subject to the indemnification provisions in this
Agreement, the Parties shall bear their respective costs incurred in the
arbitration unless otherwise awarded or fixed by the arbitration tribunal; and

 
 
(h)
the Disputing Parties shall co-operate in good faith to expedite, to the maximum
extent practicable, the conduct of any arbitral proceedings commenced pursuant
to this Agreement.

 
9.
SEVERABILITY OF PROVISIONS

 
The invalidity or unenforceability of any term, phrase, Clause, paragraph,
restriction, covenant, agreement or other provisions hereof shall in no way
affect the validity or enforcement of any other provision, or any part
thereof.  In the event that any provision of this Agreement shall be finally
determined to be unlawful, such provision shall be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect, and in substitution for any such provision held unlawful,
there shall be substituted by mutual consultation and agreement of the Parties
hereto a provision of similar import reflecting the original intent of the
Parties to the extent permissible under Law.
 
10.
BINDING EFFECT AND INVALIDITY

 
10.1
All terms and conditions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the legal representatives and assigns of
the Parties.

 
10.2
The Parties agree that if any of the provisions of this Agreement is or becomes
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions shall not in any way be affected or
impaired.  Notwithstanding the foregoing, the Parties shall thereupon negotiate
in good faith in order to agree the terms of a mutually satisfactory provision,
achieving as nearly as possible the same commercial effect, to be substituted
for the provision so found to be void or unenforceable.

 
11.
NOTICES

 
11.1
Any notice or other communication to be given by one or more Parties to any
other Party or Parties under, or in connection with, this Agreement shall be in
writing and signed by or on behalf of the Party or Parties giving it.  It shall
be served by sending it by facsimile to the number set out below, or delivering
it by hand, or sending it prepaid by a recognized international courier service,
to the address set out below and in each case marked for the attention of the
relevant Party set out below:

 
 
13

--------------------------------------------------------------------------------

 


If to any of the Sellers:
158, Anna Salai, Rayala Towers, 2nd Floor, Chennai 600 002, Tamil Nadu, India
   
If to the Company:
Nandha Energy Limited, 158, Anna Salai, Rayala Towers, 2nd Floor, Chennai 600
002, Tamil Nadu, India
   
If to the Purchaser:
Clenergen India Private Limited, “Heavitree” A1, 3rd Floor, Old No. 23, New
No.47, Spurtank Road, Chetpet, Chennai 600 031, Tamil Nadu, India

 
12.
COSTS

 
Each Party bears its own fees, costs and expenses incurred in the negotiation,
preparation, execution and implementation of this Agreement.
 
13.
NO PARTNERSHIP OR AGENCY

 
Nothing in this Agreement shall be deemed to constitute a partnership between
the Parties or constitute any Party the agent of any other Party for any purpose
or entitle any Party to commit or bind any other Party in any manner or give
rise to fiduciary duties by one Party in favour of any other.
 
14.
NO RELIANCE

 
Each of the Parties agrees and acknowledges that in entering into this Agreement
it is not relying on any representations, warranty or statement made by or on
behalf of any other Party, whether orally or in writing, unless the same is
expressly set out herein.
 
15.
ASSIGNMENT

 
 
None of the Parties shall be entitled to assign or transfer or purport to assign
or transfer any of its rights or obligations under this Agreement except with
the prior written consent of each other Party, provided however, that the
Purchaser may assign this Agreement or any rights and/or obligations hereunder
under this Agreement to any Affiliate of the Purchaser.

 
16.
WAIVER OF RIGHTS

 
No waiver by a Party of a failure or failure by any other Party to this
Agreement to perform any provision of this Agreement shall operate or be
construed as a waiver in respect of any other or further failure whether of a
like or different character.
 
17.
AMENDMENTS

 
This Agreement may be amended only by an instrument in writing signed by duly
authorised representatives of each Party to this Agreement.
 
18.
COUNTERPARTS

 
This Agreement may be entered into in two or more counterparts each of which,
when executed and delivered, shall be an original, but all the counterparts
shall together constitute one and the same instrument.
 
 
14

--------------------------------------------------------------------------------

 

19.
EXCLUSIVITY

 
In consideration of the substantial expenditure of time and effort to be
undertaken by the Purchaser and its representatives in connection with the
transactions contemplated by this Agreement, and in order to induce the
Purchaser to pursue the transactions, the Company and the Sellers hereby agree
and undertake that during the period commencing as of the date hereof and ending
on the earlier of (i) the Closing Date, or (ii) three (3) months from the date
hereof (such period, the “Exclusivity Period”), the Company and the Sellers
shall not (and shall ensure that their respective officers, directors,
employees, agents, or affiliates will not), directly or indirectly:
 
 
(i)
initiate, authorize, make, accept, negotiate, discuss, entertain, continue, or
otherwise pursue any offers or proposals to engage in any equity investment,
debt financing, or other transaction that may be an alternative to, or may
interfere with, the transactions contemplated in this Agreement (any such
transaction, an “Alternative Transaction”);

 
 
(ii)
offer, solicit, request, encourage, or respond to any proposal by any third
party with respect to any such Alternative Transaction; or

 
 
(iii)
enter into any agreement or understanding in respect of, or consummate any,
Alternative Transaction.

 
20.
SURVIVAL

 
The termination of this Agreement shall in no event terminate or prejudice: (a)
any right or obligation arising out of or accruing under this Agreement
attributable to events or circumstances occurring prior to such
termination;  and (b) the provisions of Clauses 5, 7, 8, 9 and 11 and this
Clause 21.
 
21.
FURTHER ASSURANCE

 
21.1
Each Party shall, at its own cost, perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by Law or the other
Party may reasonably require, to implement and/or give effect to this Agreement
and the transactions contemplated by it, including for the purpose of vesting in
the Purchaser the full benefit of the Sale Shares to be transferred to the
Purchaser under this Agreement.  The Purchaser, the Company and the Sellers
agree to make all such filings with Governmental Authorities that may be
required under any Law to give effect to the terms of this Agreement.



21.2
The Sellers shall, at all times, exercise their respective voting rights, cause
any holders of proxies to exercise such voting rights on their behalf at any
general meeting and cause their nominees on the board of directors of the
Company to exercise their voting rights, in a manner that shall give effect to
and shall comply with the terms of this Agreement.



[The remainder of this page has been intentionally left blank.  Signature page
follows.]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the day
and year first above written.


/s/  M. Nandagopal
 
Mr. M. Nandagopal
     
/s/  Natarajan Nandagopal
 
Mr. Natarajan Nandagopal
     
/s/  Arvind Nandagopal
 
Mr. Arvind Nandagopal
     
/s/  Madhaneshwari Nandagopal
 
Ms. Madhaneshwari Nandagopal
     
/s/  Shoba Natrajan
 
Ms. Shoba Natrajan
     
/s/  Sindhura Arvind
 
Ms. Sindhura Arvind
     
/s/  D. Ramesh Babu
 
Mr. D. Ramesh Babu
     
/s/  Sumati Rameshbabu
 
Ms. Sumati Rameshbabu
     
For and on behalf of:
 
Nandha Energy Limited
     
/s/  Natarajan Nandagopal
 
Name:
 
Title:
 


 
16

--------------------------------------------------------------------------------

 


For and on behalf of:
 
Clenergen India Private Limited
     
/s/  Mark Quinn
 
Name: Mr. Mark Quinn
 
Title: Director
 


 
17

--------------------------------------------------------------------------------

 

SCHEDULE I
 
SELLING SHAREHOLDERS
 
 
1.
Mr. M. Nandagopal, a resident of India

 
2.
Mr. Natarajan Nandagopal, a resident of India

 
3.
Mr. Arvind Nandagopal, a resident of India

 
4.
Ms. Madhaneshwari Nandagopal, a resident of India

 
5.
Ms. Shoba Natrajan, a resident of India

 
6.
Ms. Sindhura Arvind, a resident of India

 
7.
Mr. D. Ramesh Babu, a resident of India

 
8.
Ms. Sumati Rameshbabu, a resident of India


 
18

--------------------------------------------------------------------------------

 

SCHEDULE II
 
SALE SHARES
 
Serial
No.
 
Selling Shareholder
 
Number of Equity Shares
Transferred
   
Purchase Price (in Rs.)
 
1.
 
Mr. M. Nandagopal
    50,001       591,611.83  
2.
 
Mr. Natarajan Nandagopal
    101       1,198.31  
3.
 
Mr. Arvind Nandagopal
    101       1,198.31  
4.
 
Ms. Madhaneshwari Nandagopal
    101       1,198.31  
5.
 
Ms. Shoba Natrajan
    101       1,198.31  
6.
 
Ms. Sindhura Arvind
    101       1,198.31  
7.
 
Mr. D. Ramesh Babu
    101       1,198.31  
8.
 
Ms. Sumati Rameshbabu
    101       1,198.31      
Total
    50,708       600,000  


 
19

--------------------------------------------------------------------------------

 